After the opinion on the contempt matter in this case was filed [ante p. 474, 115 P.2d 951], Elizabeth H. Hanley filed a petition in which she asked to have the opinion clarified in one respect and modified in another. To this petition an answer was called for. E.B. Hanley, Sr., in his answer, supported the petition of Mrs. Hanley. Joe E. Most answered, and stated that the opinion was clear, and that he saw no reason for "attempting to clarify that which is already clear." We think the opinion, as written, is clear, but to avoid any controversy over the matter in the future, we will attempt to clarify it. *Page 484 
Mrs. Hanley may bring any kind of an action that she sees fit, and it was not the intention of the opinion to limit the scope of that inquiry. Mr. Hanley may bring any kind of an action that he sees fit, and it was not the intention of the opinion to limit the scope of that inquiry. Likewise, Mr. and Mrs. Hanley may join in bringing any action that they see fit, and it was not the intention of the opinion to limit the scope of the inquiry. Primarily, the scope of the inquiry in any action that may be brought is for the superior court in the first instance.
What has been said herein is limited to the opinion in the contempt proceeding and does not in any way bear upon, or have any reference to, the opinion on the merits.
In all other respects, the opinion will be adhered to.